Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 2011/0213531 A1) in view of Wang et al. (US 2012/0215381 A1).
As to claims 1, 20, Farley teaches an apparatus, comprising:	 a communications interface (the control system is configured to receive harvest operation data from one or more harvesters and/or one or more offload vehicles. – [33]; w.r.t The control system 20 may be located within and/or on the cab 13 and/or harvester 10, in or upon another harvester, agricultural machine or vehicle, or at the harvest or a remote location. – [23]; Also note the harvest operation data may be  – [32]);	 a memory comprising instructions; and one or more processors configured to execute the instructions (The control system 20 includes a microprocessor and a database (not shown). The microprocessor receives and provides data of a particular harvest operation from and to the database. The microprocessor includes a computer program product embodied on a computer readable medium. The microprocessor is configured to execute the computer program product to generate harvest operations data. – [20]) to:	 receive, via the communications interface, first plural parameters from plural harvesting machines (e.g. remaining harvester grain bin capacity and/or position, w.r.t The control system is configured to receive harvest operation data from one or more harvesters and/or one or more offload vehicles. The harvest data may include, but is not limited to harvester and/or grain cart remaining grain bin capacity, real time grain bin fill rate, harvester and/or offload vehicle position, and/or other harvest data – [33]; [20], [21], [33]);	 receive second plural parameters (e.g. remaining grain cart capacity and/or position, w.r.t The control system is configured to receive harvest operation data from one or more harvesters and/or one or more offload vehicles. The harvest data may include, but is not limited to harvester and/or grain cart remaining grain bin capacity, real time grain bin fill rate, harvester and/or offload vehicle position, and/or other harvest data – At a predetermined harvest amount, the harvested crop 15 is transferred from the harvester 10 to a second agricultural machine or offload vehicle (not shown). In one embodiment, the predetermined harvest amount may be a predetermined harvested grain weight or a predetermined harvested grain volume as measured as a percent of the grain bin capacity. For example, the predetermined harvested grain volume may be, but is not limited to, about 50 volume percent (vol. %), 75 vol. %, or 100 vol. % (full capacity) of the bin 14. – [18]; w.r.t the microprocessor may be configured to determine an offload value that includes one or more map locations or positions where the harvester is calculated to reach one or more predetermined grain bin amounts. – [31]).	Worth mentioning, Farley teaches batch signals to trigger the batch unload from the one of the harvesting machines (In one embodiment, the control system is configured to calculate and recommend harvest operations to an operator. – [32]).		However, “request permission to receive the batch unload from one of the harvesting machines based on the one or more parameters; and communicate a control signal configured to trigger the batch unload from the one of the harvesting machines” may not be explicitly disclosed.	In a related invention, Wang teaches request permission to receive the batch unload from one of the harvesting machines (e.g. permission is requested from an operator, if the V2V control  – [62]); and communicate a control signal configured to trigger the batch unload from the one of the harvesting machines (Wang: For manual control of the V2V combine unload tube swing and unload auger engaging/disengaging, the unload condition messages in the message box 48 provide notice to the combine operator to assist the operator with timing associated with performance of manual operations to prevent loss of crop material. For automated control of combine unload tube swing and/or automated control of unload auger engaging/disengaging, the control signal that generates the unload condition messages can also trigger the automated actions of the unload tube and/or auger. – [49]).	It would have been obvious to incorporate the teachings of Wang into the system of Farley in order to request permission to receive the batch unload from one of the harvesting machines based on the one or more parameters; and communicate a control signal configured to trigger the batch unload from the one of the harvesting machines as described. The motivation being to better ensure desirable control.
As to claim 2, the combination teaches the apparatus of claim 1, wherein the first and second plural parameters include any one or a combination of a current total load amount residing in each of the harvesting machines, load capacity remaining in each of the harvesting machines, a time component corresponding to a time for the respective load to reach the respective load capacity of each of the harvesting machines, a heading of a collection vehicle and each of the harvesting machines, a current load in the collection vehicle, a length of a field run for each of the harvesting machines, protein content of the material, or water content of the material, wherein the one or more processors are further The control system continuously updates the database as it monitors offload vehicle position from the last point of offload, remaining harvest capacity of one or more harvesters, and grain cart capacity. – [34]).
As to claim 3, the combination teaches the apparatus of claim 2, wherein prior to the permission request, the one or more processors are further configured by the instructions to determine an order from among all of the harvesting machines from which the collection vehicle is to receive batch unloads and in what quantity based on the first and second plural parameters (Farley: The harvest offload pattern may include, but is not limited to, which harvester to offload first and/or for how long to offload each harvester before moving to another harvester. – [34]; w.r.t [18], [31]).
As to claim 5, the combination teaches the apparatus of claim 1, further comprising a user interface (Farley: The harvest operations data is entered into the database and accessible and/or displayed to the operator. – [20]), wherein the user interface is configured by the instructions to: present the first plural parameters, wherein the first plural parameters include a current total load amount residing in each of the harvesting machines (Farley: The real time fill level is provided by the grain bin monitoring system. – [21]), a load capacity remaining in each of the harvesting machines (Farley: a predetermined maximum grain bin capacity of one or more harvesters participating in the harvest operation – [21]), and a time component corresponding to a time for the load to reach the load capacity of each of the harvesting machines (Farley: The offload value may be, but is not limited to, an amount of time to reach a predetermined harvest amount and/or the distance the harvester must harvest to reach a predetermined harvest amount. For example, the offload value may be  – [20]); and present the second plural parameters, the second plural parameters comprising at least a current load in a collection vehicle (Farley: The harvest data may include, but is not limited to harvester and/or grain cart remaining grain bin capacity, real time grain bin fill rate, harvester and/or offload vehicle position, and/or other harvest data to one or more of the harvester, offload vehicle, or harvest operations operators. – [33]).

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley and Wang as applied to claim 1 above, and further in view of Duquesne et al. (US 2016/0286724 A1).
As to claim 6, the combination teaches the apparatus of claim 1, wherein the one or more processors are further configured by the instructions to request permission by including a request for an operator of the one of the harvesting machines (Wang: e.g. permission is requested from an operator, if the V2V control setup command message has been received, the text box 47 is updated to display "Accept V2V control" and the V2V control button 45 is activated and displays "V2V Accept" – [62]; Wang: For manual control of the V2V combine unload tube swing and unload auger engaging/disengaging, the unload condition messages in the message box 48 provide notice to the combine operator to assist the operator with timing associated with performance of manual operations to prevent loss of crop material. For automated control of combine unload tube swing and/or automated control of unload auger engaging/disengaging, the control signal that generates the unload condition messages can also trigger the automated actions of the unload tube and/or auger. – In order to avoid halting of the combine harvester movement of the unloading spout between the stowed and deployed positions is effected using a powered actuator. As a result the driver of the combine harvester can command deployment and stowing of the unloading spout, using appropriate cab-mounted controls, without leaving the cab or even slowing the combine harvester during harvesting activity. – [8]).	It would have been obvious to incorporate the teachings of Duquesne into the system of modified Farley such that wherein the one or more processors are further configured by the instructions to request permission by including a request for an operator of the one of the harvesting machines to position an unloader tube into an operational position as described in order to provide, responsive to command, stowage of the unloader tube when not in use and to provide on-the-go unloading when necessary. The motivation being to decrease the potential of the spout colliding with something while not in use and to provide for ease of unloading when required.
As to claim 7, the combination teaches the apparatus of claim 6, wherein the one or more processors are further configured by the instructions to communicate, via the communications interface, the control signal based at least in part on an indication corresponding to the unloader tube being in the operational position (The combination calls for the triggering of an unloading process that is premised on the tube being commanded to an operational position in order to be ready for unloading, w.r.t Wang: The unload condition text message box 48 can display a "Ready  [38] and The unload condition text message box 49 can display a "Ready to Unload" message with a green background – [39], and [49]).
As to claim 8, the combination teaches the apparatus of claim 6, further including a user interface (Farley: The harvest operations data is entered into the database and accessible and/or displayed to the operator. – [20]; Wang: [49]), wherein the one or more processors are further configured by the instructions to communicate, via the communications interface, the control signal based in part on the one or more processors receiving an input at the user interface (the combination calls for the triggering of an unloading process that is premised on operator permission given at the interface, w.r.t Wang:[49]) or receiving a sensor input corresponding to a position of a collection vehicle relative to the one of the harvesting machines (the combination calls for the triggering of an unloading process that is premised on relative positions of the harvester and collection vehicle wherein a sensor input of a database receives the positions from respective GPS sensors, w.r.t Farley: [30], [32], [33], [34], [35] and Wang:[49]).
As to claim 9, the combination teaches the apparatus of claim 6, wherein the one or more processors are further configured by the instructions to communicate a signal (e.g. a data signal from which an alert/display notification is premised) to the one of the harvesting machines, the signal comprising information that alerts an operator of the one of the harvesting machines of an impending or currently occurring batch unload (Farley: [20]; Wang: [38], [39], [49]).

Claims 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley in view of Mackin et al. (US 2010/0287899 A1) and Wang.
As to claim 10, Farley teaches a system, comprising:	 plural harvesting machines (one or more harvesters – [33], w.r.t 10 - F.1) each of the he harvest operation data may be transmitted to other vehicles and/or a central or remote control location, to provide harvest operation data to one or more operators, in addition to or in place of displaying the data to the harvester operator. – [32]);	 a collection vehicle (one or more offload vehicles – [33]); and	 an apparatus (The control system 20 may be located in or upon another harvester, agricultural machine or vehicle, or at the harvest or a remote location. – [23]), comprising:	 a second communications interface (The control system is configured to receive harvest operation data from one or more harvesters and/or one or more offload vehicles. – [33]):	 a memory comprising instructions; and one or more processors configured to execute the instructions (The control system 20 includes a microprocessor and a database (not shown). The microprocessor receives and provides data of a particular harvest operation from and to the database. The microprocessor includes a computer program product embodied on a computer readable medium. The microprocessor is configured to execute the computer program product to generate harvest operations data. – [20]) to:	 receive first plural parameters from the plural harvesting machines (e.g. remaining harvester grain bin capacity and/or position, w.r.t The control system is configured to receive harvest operation data from one or more harvesters and/or one or more offload vehicles. The harvest data may include, but is not limited to  [33]; [20], [21], [33]);	 receive second plural parameters from the collection vehicle (e.g. remaining grain cart capacity and/or position, w.r.t The control system is configured to receive harvest operation data from one or more harvesters and/or one or more offload vehicles. The harvest data may include, but is not limited to harvester and/or grain cart remaining grain bin capacity, real time grain bin fill rate, harvester and/or offload vehicle position, and/or other harvest data – [33]; [20], [21], [33]);	 determine an order from among the plural harvesting machines from which the collection vehicle is to collect harvested material according to a respective batch unload and a quantity of each of the batch unloads (At a predetermined harvest amount, the harvested crop 15 is transferred from the harvester 10 to a second agricultural machine or offload vehicle (not shown). In one embodiment, the predetermined harvest amount may be a predetermined harvested grain weight or a predetermined harvested grain volume as measured as a percent of the grain bin capacity. For example, the predetermined harvested grain volume may be, but is not limited to, about 50 volume percent (vol. %), 75 vol. %, or 100 vol. % (full capacity) of the bin 14. – [18]; w.r.t the microprocessor may be configured to determine an offload value that includes one or more map locations or positions where the harvester is calculated to reach one or more predetermined grain bin amounts. – [31]) based on the first and second plural parameters (the unloading patterns are determined from the first and second plural parameters, see [31], [34]).In one embodiment, the control system is configured to calculate and recommend harvest operations to an operator. – [32]). 	However, each of the harversters being equipped with an unloader tube, storage bin, a controller, and one or more adjustable gates placed in the storage bin may not be explicitly disclosed. Moreover, “request permission to receive the batch unload from one of the harvesting machines based on the one or more parameters; and communicate a control signal configured to trigger the batch unload from the one of the harvesting machines” may not be explicitly disclosed.	In a related invention, Mackin teaches harvester being equipped with an unloader tube (see 48, F.1), storage bin (a temporary storage hopper on the agricultural harvester. – [7]), a controller (54, F.1), and one or more adjustable gates placed in the storage bin (a metering gate positionable for communication with a bottom of a temporary storage hopper on the agricultural harvester. – [7]); and 	trigger the one or more gates to release the one of the batch unloads (Electrical processing circuit 54 controls a position of metering gate 50, dependent upon the output signal(s) from sensor(s) 52, to effect a predetermined flow rate of the agricultural product through unloading system 28. – [33]).	It would have been obvious to incorporate the teachings of Mackin into the system of Farley such that each harvester be equipped with a controller/storage bin/unloader tube/adjustable gate as described. The motivation being to provide more precise control of unloading.request permission to receive one of the batch unloads from one of the plural harvesting machines according to the determined order and batch quantity; and communicate a control signal configured to trigger the one or more gates to release the one of the batch unloads”.	In a related invention, Wang teaches request permission to receive one of the batch unloads from one of the plural harvesting machines according to the determined order and batch quantity (e.g. permission is requested from an operator, if the V2V control setup command message has been received, the text box 47 is updated to display "Accept V2V control" and the V2V control button 45 is activated and displays "V2V Accept" – [62]); and communicate a control signal configured to trigger the batch unload from the one of the harvesting machines (Wang: For manual control of the V2V combine unload tube swing and unload auger engaging/disengaging, the unload condition messages in the message box 48 provide notice to the combine operator to assist the operator with timing associated with performance of manual operations to prevent loss of crop material. For automated control of combine unload tube swing and/or automated control of unload auger engaging/disengaging, the control signal that generates the unload condition messages can also trigger the automated actions of the unload tube and/or auger. – [49]).	It would have been obvious to incorporate the teachings of Wang into the system of modified Farley in order to request permission to receive one of the batch unloads from one of the plural harvesting machines according to the determined order and batch quantity; and communicate a control signal configured to trigger the one or more gates (Mackin: [33] as applied to Farley) to release the one of the batch unloads 
As to claim 11, the combination teaches the system of claim 10, wherein the first and second plural parameters include any one or a combination of a current total load amount residing in each of the harvesting machines, load capacity remaining in each of the harvesting machines, a time component corresponding to a time for the load in each of the harvesting machines to reach the load capacity of the respective harvesting machine, a heading of the collection vehicle and each of the harvesting machines, a current load in the collection vehicle, a length of a field run for each of the harvesting machines, protein content of the harvested material, or water content of the harvested material, wherein the one or more processors are further configured by the instructions to receive updates to the first and second plural parameters on a repeated basis basis (Farley: The control system continuously updates the database as it monitors offload vehicle position from the last point of offload, remaining harvest capacity of one or more harvesters, and grain cart capacity. – [34]).
As to claim 13, the combination teaches the system of claim 10, wherein the apparatus further comprises a user interface (Farley: The harvest operations data is entered into the database and accessible and/or displayed to the operator. – [20]), wherein the user interface is configured by the instructions to present the first plural parameters, wherein the first plural parameters include a current total load amount residing in each of the harvesting machines (Farley: The real time fill level is provided by the grain bin monitoring system. – [21]), a load capacity remaining in each of the harvesting machines (Farley: a predetermined maximum grain bin capacity of one or more harvesters participating in the harvest operation – [21]), and a time component corresponding to a time for each of the loads from each of the harvesting machines to reach the respective load capacity of the respective harvesting machine (Farley: The offload value may be, but is not limited to, an amount of time to reach a predetermined harvest  – [20]).
As to claim 14, the combination teaches the system of claim 13, wherein the user interface is further configured by the instructions to present the second plural parameters, the second plural parameters comprising at least a current load in the collection vehicle (Farley: The harvest data may include, but is not limited to harvester and/or grain cart remaining grain bin capacity, real time grain bin fill rate, harvester and/or offload vehicle position, and/or other harvest data to one or more of the harvester, offload vehicle, or harvest operations operators. – [33]).

Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley, Mackin, and Wang as applied to claim 1 above, and further in view of Duquesne et al. (US 2016/0286724 A1).
As to claim 15, the combination teaches the system of claim 10, wherein the one or more processors are further configured by the instructions to request permission by including a request for an operator of the one of the harvesting machines (Wang: e.g. permission is requested from an operator, if the V2V control setup command message has been received, the text box 47 is updated to display "Accept V2V control" and the V2V control button 45 is activated and displays "V2V Accept" – [62]; Wang: For manual control of the V2V combine unload tube swing and unload auger engaging/disengaging, the unload condition messages in the message box 48 provide notice to the combine operator to assist the operator with timing associated with performance of manual operations to prevent  – [49]).	However, the phrase “operational position” is not explicitly used. Thus, the request being “to position an unloader tube into an operational position” may not be explicitly disclosed.	In a related invention, Duquesne teaches it is well-known to position an unloader tube into an operational position (i.e. a deployed position, as opposed to a stowed position) responsive to command (In order to avoid halting of the combine harvester movement of the unloading spout between the stowed and deployed positions is effected using a powered actuator. As a result the driver of the combine harvester can command deployment and stowing of the unloading spout, using appropriate cab-mounted controls, without leaving the cab or even slowing the combine harvester during harvesting activity. – [8]).	It would have been obvious to incorporate the teachings of Duquesne into the system of modified Farley such that wherein the one or more processors are further configured by the instructions to request permission by including a request for an operator of the one of the harvesting machines to position an unloader tube into an operational position as described in order to provide, responsive to command, stowage of the unloader tube when not in use and to provide on-the-go unloading when necessary. The motivation being to decrease the potential of the spout colliding with something while not in use and to provide for ease of unloading when required.
As to claim 16, the combination teaches the system of claim 15, wherein the one or more processors are further configured by the instructions to communicate, via the second communications interface, the control signal based at least in part on an indication corresponding to the unloader tube The unload condition text message box 48 can display a "Ready to Unload" message with a green background – [38] and The unload condition text message box 49 can display a "Ready to Unload" message with a green background – [39], and [49]).
As to claim 17, the combination teaches the system of claim 15, wherein the apparatus further includes a user interface (Farley: The harvest operations data is entered into the database and accessible and/or displayed to the operator. – [20]; Wang: [49]), wherein the one or more processors are further configured by the instructions to communicate, via the second communications interface, the control signal based in part on the one or more processors receiving an input at the user interface (the combination calls for the triggering of an unloading process that is premised on operator permission given at the interface, w.r.t Wang:[49]).
As to claim 18, the combination teaches the system of claim 15, wherein the one or more processors are further configured by the instructions to communicate, via the second communications interface, the control signal based in part on the one or more processors receiving a sensor input corresponding to a position of the collection vehicle relative to the one of the harvesting machines (the combination calls for the triggering of an unloading process that is premised on relative positions of the harvester and collection vehicle wherein a sensor input of a database receives the positions from respective GPS sensors, w.r.t Farley: [30], [32], [33], [34], [35] and Wang:[49]).
As to claim 19, the combination teaches the system of claim 15, wherein the one of the harvesting machines further comprises a user interface (Farley: The harvest operations data is entered into the database and accessible and/or displayed to the operator. – [20]; Wang: [38], [39], [49]), wherein the one or more processors are further configured .
Allowable Subject Matter
Claims 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/G.F.E/Examiner, Art Unit 3663                                                                 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663